
	
		I
		112th CONGRESS
		2d Session
		H. R. 4060
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Fleischmann
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to cap the level of Federal spending at $949 billion for
		  each of fiscal years 2013 through 2021, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freeze Government Spending Act of
			 2012.
		2.Discretionary spending
			 limitsSection 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
			
				(c)Discretionary
				spending limitAs used in
				this part, the term discretionary spending limit means, with
				respect to each of fiscal years 2013 through 2021, for the discretionary
				category, $949,000,000,000 in new budget authority, as adjusted in strict
				conformance with subsection
				(b).
				.
		3.Section 251A
			 direct spending sequestration
			(a)In
			 generalSection 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
				
					251A.Direct
				spending enforcement of budget goal
						(a)Direct spending
				sequestrationOn January 2,
				2013, for fiscal year 2013 and in its sequestration preview reports for fiscal
				years 2014 through 2021 pursuant to section 254(c), OMB shall state that the
				net amount of reduction in nonexempt direct spending accounts shall be
				$18,333,000,000 for each of fiscal years 2013 through 2020 and $18,336,000,000
				for fiscal year 2021 and the sequestration percentage necessary to achieve that
				reduction in nonexempt direct spending accounts for the applicable fiscal
				year.
						(b)Implementing
				direct spending reductionsOn
				the date specified in subsection (a) during each applicable year, OMB shall
				prepare and the President shall order a sequestration, effective upon issuance,
				of nonexempt direct spending to achieve the direct spending reduction set forth
				in that subsection. When implementing the sequestration of direct spending
				pursuant to this subsection, OMB shall follow the procedures specified in
				section 6 of the Statutory Pay-As-You-Go Act of 2010, the exemptions specified
				in section 255, and the special rules specified in section 256, except that the
				percentage reduction for the Medicare programs specified in section 256(d)
				shall not be more than 2 percent for a fiscal year.
						(c)Adjustment for
				MedicareIf the percentage
				reduction for the Medicare programs would exceed 2 percent for a fiscal year in
				the absence of subsection (b), OMB shall increase the reduction for all other
				direct spending by a uniform percentage to a level sufficient to achieve the
				reduction required by subsection (a).
						(d)Implementation
				of reductionsAny reductions
				imposed under this section shall be implemented in accordance with section
				256(k).
						(e)ReportOn the dates specified in subsection (a),
				OMB shall submit a report to Congress containing information about the
				calculations required under this section, a listing of the reductions required
				for each nonexempt direct spending account, and any other data and explanations
				that enhance public understanding of this title and actions taken under
				it.
						.
			(b)Conforming
			 amendmentThe item relating to section 251A in the table of
			 contents set forth in section 250(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
				
					
						Sec. 251A. Direct spending enforcement of
				budget
				goal.
					
					.
			
